UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1829


SAMUEL H. MWABIRA-SIMERA,

                Plaintiff - Appellant,

          v.

OFFICER ARTHUR L. EDMONDSON, JR.; SUPERVALU, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-00652-CCB)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel H. Mwabira-Simera, Appellant Pro Se.        Valerie Ann
Thompson, BALTIMORE POLICE DEPARTMENT, Baltimore, Maryland;
Christopher Redmond Dunn, DECARO, DORAN, SICILIANO, GALLAGHER &
DEBLASIS, LLP, Bowie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel H. Mwabira-Simera seeks to appeal the district

court’s order denying his motions to quash subpoenas and for

court appointed counsel.       This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).         The order Mwabira-Simera seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.      Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We   deny   Mwabira-Simera’s   motion    for   oral   argument   and   grant

Supervalu, Inc.’s motion to dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  DISMISSED




                                     2